Citation Nr: 1601409	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to February 19, 2008 for the award of service connection for bilateral hearing loss. 

2.  Entitlement to an effective date prior to February 19, 2008 for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to December 1971.  

This matter comes to the Board of Veterans Appeals (Board) from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the Board in June 2015.  An AVLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the AVLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).


FINDINGS OF FACT

1.  The RO received in January 1984, an application from the Veteran for service connection for hearing problems.  

2.  In July 1984, the RO issued a rating decision denying the Veteran's claim for service connection for bilateral hearing loss.  

3.  The Veteran did not file a notice of disagreement to the July 1984 rating decision denying entitlement to service connection for bilateral hearing loss or submit new evidence within one year of the rating decision, making the decision final.  
4.  In February 2008, the Veteran filed a claim to reopen his claim for bilateral hearing loss and for service connection for tinnitus.  

5.  In a June 2012 decision, the RO granted service connection for bilateral hearing loss and tinnitus with an effective date of February 19, 2008.  

6.  There is no prior claim to reopen service connection for bilateral hearing loss, a new claim for service connection for tinnitus, or submission of new evidence prior to February 19, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 19, 2008 for the grant of service connection for bilateral hearing loss and tinnitus have not met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Date

The Veteran asserts entitlement to an effective date for his service connection disabilities of bilateral hearing loss and tinnitus.  Specifically, the Veteran claims that he was denied service connection for a hearing disability claim he made in January 1984, and he did not know that he could have appealed the July 1984 rating decision.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence of record does not support the Veteran's contentions, and the claim is denied.  

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  Once a decision is final, it is no longer the appropriate point from which to determine the effective date of an award and the effective date of any subsequent claim will be based upon the date of the claim to reopen.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 C.F.R. § 3.400.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015).  Unless specifically provided, the effective date will be assigned based on the facts as found.  38 C.F.R. § 3.400(a) (2015).

The Veteran initially filed a claim for service connection for a hearing disability in January 1984.  The Veteran's claim was denied in a July 1984 rating decision.  The Veteran did not appeal that rating decision or submit new evidence within a year of the decision.  As such, that rating decision is considered final.  See 38 C.F.R. § 20.1103.  A review of the record indicates that neither the Veteran nor his representative filed a claim to re-open his bilateral hearing loss claim or filed a new claim for service connection for tinnitus prior to February 19, 2008.  

The Board acknowledges that the Veteran asserts entitlement to an effective date of July 1984; the day he believes he should have received a grant of service connection for bilateral hearing loss from the RO.  However, the evidence of record does not support that contention.  First, as noted above the claim for hearing loss became final when the Veteran did not submit a notice of disagreement or new evidence within a year of receiving the rating decision.  Second, the Veteran did not file a claim for tinnitus in 1984, and the first claim for that disability was made in February 2008.  As such, the Board cannot assign an effective date for a grant of bilateral hearing loss or tinnitus prior to February 19, 2008.  

The Veteran stated at his hearing and on his May 2014 VA-9 that the RO in 1984 ignored factual evidence in his file when they denied service connection for a hearing disability.  To the extent the Veteran seeks an effective date prior to a final rating decision, or prior to February 2008, he must file a claim of clear and unmistakable error concerning the prior rating decision.  Rudd, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  Evidence in the file shows that the RO has already notified him of this regulation.  

As such, the Board finds that an effective date prior to February 19, 2008, is not warranted, as the Veteran did not file a claim to re-open service connection for bilateral hearing loss or file a claim for service connection for tinnitus until February 19, 2008.  Thus, the Veteran's appeal must be denied.  See 38 C.F.R. § 3.400.  

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through a notice letter dated February 2013 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the Veteran's claim for an earlier effective date; therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An earlier effective date prior to February 19, 2008, for the award of service connection for bilateral hearing loss is denied. 

An earlier effective date prior to February 19, 2008, for the award of service connection for tinnitus is denied.  



____________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


